Citation Nr: 1335980	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  12-19 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in May 2013.  A transcript of that hearing is of record and associated with the claims folder.  At the hearing, a 60 day abeyance period was granted to allow for the submission of additional evidence (additional evidence consisting of VA treatment records was received in June 2013) and the Veteran waived initial RO consideration of this evidence.  

The  issue of an increased rating for bronchial asthma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for PTSD, depression, bipolar disorder, anxiety, impaired impulse control and drug dependency as a result of being falsely accused of selling narcotics and being incarcerated in the stockade for 89 days (including 21 days in solitary confinement) where he experienced sexual, verbal and physical trauma.  See May 2013 VA Form 21-4138, Statement in Support of Claim and May 2013 Travel Board Hearing testimony.  

Records from the U.S. Army Criminal Investigation Command show that the Veteran was a suspect in a drugs offense in September 1971.  His service personnel records show that he was awaiting a General Court Martial in September 1971.  Morning reports from Fort Dix show that the Veteran was in the stockade for 87 days.  In a July 2008 statement, the Veteran stated that he "was released after court martial due to insufficient evidence" and was separated from service.  His service personnel records, including his DD Form 214, Report of Transfer or Discharge, indicate that he was discharged from service with a general discharge, under honorable conditions.  

[Notably, as to the Veteran's claim for drug dependency, 38 U.S.C.A. §§ 105(a), 1110 preclude compensation where the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  However, disability compensation may be paid for an alcohol abuse disability that is due to service-service connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Such compensation is available only when there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful misconduct.  Id. at 1381.]

The Veteran's alleged stressor events in service included one of a sexual trauma while he was in the stockade.  If a claim of service connection for PTSD is premised on an allegation of a personal assault in service, the Veteran must be informed that evidence from sources other than his service records may corroborate his account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5).  The Veteran has not been informed of these other avenues of corroboration of his alleged stressor; hence, corrective notice is necessary.

The record also suggests that the medical evidence is incomplete.  At his May 2013 Travel Board Hearing, the Veteran recalled that he has been "in and out of VA system" for psychiatric and substance abuse treatment since 1971.  The earliest treatment records in the Veteran's paper claims file or on Virtual VA are dated in 1989 and there is a gap until 2001.  The Veteran has also reported that he has received private mental health treatment from Kings County Hospital.  Although treatment records from Kings County Hospital were included among records received from Rykers Island Correctional Facility in 2002, treatment records have not been requested directly from Kings County Hospital.  Further, the Veteran testified that he recently received treatment at Kings County Hospital, in 2011/2012.  Reports of private treatment and/or additional VA medical records may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran all VCAA-mandated notice applicable to claims for a variously diagnosed psychiatric disability to include PTSD, including that corroboration of a noncombat stressor may come from alternate sources, and provide the Veteran examples of the types of alternate sources that could constitute corroborating information of a personal/sexual assault stressor; provide a copy of 38 C.F.R. § 3.304(f)(5).  He should be afforded the opportunity to respond.

2.  Ask the Veteran to identify the providers of all psychiatric treatment and/or evaluation he has received (records of which are not already associated with his claims file), and to provide any releases needed to secure records of any private psychiatric evaluation and/or treatment.  He must specifically provide releases for complete treatment records from Kings County Hospital.  The RO should obtain for the record complete clinical records (those not yet secured) from all sources identified (to specifically include VA treatment records dated prior to 1989, from 1989 to 2001, and from 2012 to the present).  If any private provider does not respond to an RO request for records, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received.

3.  Thereafter, arrange for the Veteran to be afforded a psychiatric examination to determine whether he has a psychiatric disorder that is related to his military service/events therein.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on review of the record and interview/evaluation of the Veteran, the examiner should identify (by medical diagnosis) each of the Veteran's acquired psychiatric disabilities diagnosed since July 2008, and opine (as to each) whether such is, at least as likely as not (50 percent probability or greater), related to the Veteran's service/events therein.  The examiner must explain the rationale for all opinions offered.  The opinions offered must specifically include whether the Veteran has a diagnosis of PTSD based on his experience in the stockade.  If PTSD is so diagnosed, the examiner should identify the specific stressor(s) and symptoms upon which the diagnosis is based.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for such diagnosis. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.

4.  The RO should then readjudicate the matter of service connection for a variously diagnosed psychiatric disability, to include PTSD.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case.  The Veteran and his representative should be afforded the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



